Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 4, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144153                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  FAROOK F. MANSOUR,                                                                                      Mary Beth Kelly
            Plaintiff-Appellant,                                                                          Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 144153
                                                                   COA: 292241
                                                                   WCAC: 08-000222
  AZ AUTOMOTIVE CORPORATION, f/k/a
  AETNA INDUSTRIES, INC.,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 13, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REINSTATE the decision of the Workers’ Compensation Appellate Commission
  (WCAC). A true majority decision of the WCAC is not required in order to have a
  proper decision for appellate review. Findley v DaimlerChrysler Corp, 490 Mich 928
  (2011).

       MARILYN KELLY, J., would deny leave to appeal for the reasons set forth in Justice
  CAVANAGH’s dissenting statement in Findley, 490 Mich 928 (2011).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 4, 2012                       _________________________________________
           t0328                                                              Clerk